DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are pending and currently under consideration for patentability.	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 4th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 use the phrase “configured to at least one of transmit a signal from the control system or receive a signal”. This phrase is unclear and fails to distinctly claim subject matter. For this investigation, the examiner will interpret this phrase to mean “configured to either transmit a signal from the control system, receive a signal, or both transmit and receive a signal.” 
Claim 13 is rejected as it is dependent on Claim 12. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penn (WO 0207596 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claim 1,  Penn discloses a  system for controlling a hydrocephalus shunt system (abstract), comprising: a sensor (sensor, 16) configured to sense a physiological activity of a subject and generate a sensor signal (page 10, line 18-20) related thereto; a control system comprising: a control module (control device, 104) configured to execute instructions (sensor electronics, 58) ; a memory module configured to store the instructions (storage device, 78) (page 18, lines 25-29); an input connection configured to receive the sensor signal from the sensor (microprocessor (102) is connected to sensor (16)) (figure 20); wherein the control module (104) is operable to evaluate and/or analyze the sensor signal to generate a control signal (page 19, lines 13-15) to operate a flow control (page 19, line 6: pump or valve).

Regarding Claim 2, Penn discloses the method of Claim 1, wherein the sensor (16) is configured to sense a brain activity of the subject (page 20: line 15-16).

Regarding Claim 3, Penn discloses the method of Claim 2, further comprising: the flow control (104), wherein the flow control is configured to control a flow of a material through the hydrocephalus shunt system (page 19, line 23-24).

Regarding Claim 4, Penn discloses the method of Claim 3, wherein the flow control is a valve (page 19, line 6: pump or valve).

Regarding Claim 5, Penn discloses the method of Claim 4, wherein the valve includes a valve portion (page 19, line 6: pump or valve) configured to be adjust to change an opening pressure of the valve based on the control signal the control module (page 19, lines 13-15).

Regarding Claim 6, Penn discloses the method of Claim 3, wherein the flow control is a pump (page 19, line 6: pump or valve).

Regarding Claim 7, Penn discloses the method of Claim 3, further comprising: a catheter (2) configured to be positioned in a ventricle (4) (figure 18) of a brain of the subject (page 20: line 15-16); wherein the sensor is formed integrally with the catheter (16) (figure 18).

Regarding Claim 8, Penn discloses the method of Claim 1, wherein the control module (104) configured to execute instructions includes comparing the sensor signal to look up table of parameters stored in the memory module (page 18, lines 25-29) (78).

Regarding Claim 9, Penn discloses the system of Claim 1, wherein the control module configured to execute instructions includes: determining whether the sensor signal is within a selected threshold (page 19, lines 16-22); when the sensor signal is outside of the selected threshold (page 19, lines 16-22), generating the control signal to change operation of the flow control (figure 18) (page 19, lines 16-22).

Regarding Claim 10, Penn discloses the system of Claim 1, wherein the control module (104) configured to execute instructions includes: storing historical data regarding he sensor signal over time (page 18, lines 25-29).

Regarding Claim 11, Penn discloses the system of Claim 1, wherein the control system further comprises a transceiver (transmitter, 60) configured to at least one of transmit a signal from the control system or receive a signal (page 10, lines 16- 20).

Regarding Claim 12, Penn discloses the system of Claim 1, further comprising: a programmer (external device, 14)  separate from the control system configured to at least one of transmit a signal to the control system or received a signal from the control system (page 18, lines 17-21).

Regarding Claim 13, Penn discloses the system of Claim 12, wherein the programmer (14) is configured to transmit a new application to the control system (figure 18) to evaluate and/or analyze the sensor signal to generate the control signal to operate the flow control (page 19, lines 19-22).

Regarding Claim 14, Penn discloses a  method for controlling a hydrocephalus shunt system (abstract) with the system of Claim 1, the method comprising: configuring the sensor (16) for implantation in a brain of the subject (page 20: line 15-16); and executing the instructions to control the flow control based on the evaluation and/or analysis of the sensor signal (page 18, lines 25-29). 

Regarding Claim 15, Penn discloses a method for controlling a hydrocephalus shunt system (abstract), comprising: receiving a sensor signal from a sensor(16) configured to sense a physiological activity of a subject (page 10, lines 18-20); executing instructions with a control module (104) to evaluate and/or analyze the sensor signal to generate a control signal (page 10, lines 13-15) to operate a flow control (page 19, line 6) ; recalling the instructions from a memory module (78) that is configured to store the instructions (page 18, lines 25-29); and generating a control signal to operate the flow control based on the evaluation and/or analyze the sensor signal (page 19, lines 13-15).

Regarding Claim 16, Penn discloses the method of Claim 15, wherein configured to sense the physiological activity includes sensing a brain activity of the subject (page 20: lines 15-16) .

Regarding Claim 17, Penn discloses the method of Claim 16, further comprising: configuring the sensor (16)  for implantation in a brain of the subject (page 20: lines 15-16) .

Regarding Claim 18, Penn discloses the method of Claim 16, further comprising: transmitting the control signal to control the flow control (104) (figure 18) ; wherein the flow control is a valve (page 19, line 6).

Regarding Claim 19, Penn discloses the method of Claim 18, further comprising: configuring the valve as the flow control (104) (page 19, line 6).

Regarding Claim 20, Penn discloses the method of Claim 16, further comprising: transmitting the control signal to control the flow control (104) (figure 18); wherein the flow control (104) is a pump (page 19, line 6).

Regarding Claim 21, Penn discloses the method of Claim 20, further comprising: configuring a pump as the flow control (page 19, line 6).

Regarding Claim 22, Penn discloses the method of Claim 16, further comprising: generating a new application; transmitting the new application to the memory module (78); and configuring the control module (104) to execute the new application (page 18, lines 17-21) as the instructions to evaluate and/or analyze the sensor signal to generate a control signal to operate a flow control  (page 19, lines 19-22).

Regarding Claim 23, Penn discloses the method of Claim 15, further comprising: generating a warning signal regarding at least one of operation of the control module, the received sensor signal, the generated control signal, or combinations thereof (page 14 line 27- Page 15 line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170209056 A1, US 20160331949 A1, US 20160089521 A1 and US 8992456 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781